—Judgment unanimously affirmed. Memorandum: Defendant appeals from *946a judgment convicting him after a jury trial of four counts of murder in the second degree (Penal Law § 125.25 [1], [3]), and one count each of attempted murder in the second degree (Penal Law §§ 110.00, 125.25 [1]) and assault in the first degree (Penal Law § 120.10 [1]). Defendant contends that his statements should have been suppressed because the police delayed his arraignment to question him. We disagree. The police may question an accused in the absence of counsel prior to filing an accusatory instrument (see, People v Martin, 254 AD2d 692, lv denied 93 NY2d 855). Defendant further contends that County Court erred in sentencing him to consecutive terms of incarceration for the crimes against each murder victim. We disagree. Because each shooting was a separate act that occurred in the course of the same criminal transaction and neither was a material element of the other, the court properly sentenced defendant to consecutive terms (see, People v Bryant, 92 NY2d 216, 231). Finally, the court properly allowed the People to establish motive by presenting evidence of prior uncharged crimes (cf., People v Kocyla, 167 AD2d 938, 939-940). Defendant’s remaining contention is unpreserved for our review (see, CPL 470.05 [2]), and we decline to exercise our power to review it as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Monroe County Court, Egan, J. — Murder, 2nd Degree.) Present — Green, J. P., Pine, Hayes, Scudder and Lawton, JJ.